Citation Nr: 0012435	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  95-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1988 to 
January 1993.

This matter was initially before the Board of Veterans' 
Appeals (the Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  The 
Board in January 1998 remanded the case for further 
development.  The case was recently returned to the Board 
from the VARO in Roanoke, Virginia.


FINDINGS OF FACT

1.  Itching and involvement of an exposed surface or 
extensive area have manifested the veteran's atopic 
dermatitis.  

2.  The veteran without good cause failed to report for a VA 
medical examination that was necessary to assist the Board in 
the initial rating determination.  

3.  Atopic dermatitis has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for atopic 
dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3,321(b)(1), 3.655, 4.1, 4.7, 4.21, 
4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied. Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be based on the evidence 
of record. When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a 
benefit, which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b).

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 
After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  


Analysis

The Board has reviewed the record in light of the recent 
decision in Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the recent legal precedent in Stegall as applied to 
the facts of this appeal, and other applicable legal 
precedent discussed below, it is the opinion of the Board 
that the case should not again be remanded for further 
action.  

The Board has not overlooked the basic criteria for 
entitlement to initial ratings recited above.  The 
determinative factor in the decision does rest upon the 
merits.  The unexplained failure of the veteran to cooperate 
in the development of the claim made an informed 
determination of the claim on the merits more difficult but 
possible.  The Board is bound by the regulations that require 
the claim be decided on the record in such circumstances.

Further, the Board finds no need to formally include a 
determination of well groundedness as an initial rating claim 
accepts an allegation of greater severity as generally 
sufficient to well ground the claim.  The Board's development 
of the claim by remand was designed to insure that the record 
was adequate for an informed determination.  38 C.F.R. 
§§ 3.326, 3.327; Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994) and Bowers v. Derwinski, 2 Vet. App. 675, 676-77 
(1992).

The evidence initially presented to the Board was 
comprehensive but the VA examination did not appear to 
account for all potentially disabling manifestations in view 
of seasonal factors.  The veteran's failure to cooperate has 
not been justified.  There is no argument from the veteran or 
her representative regarding good cause for her inaction.  
The RO conscientiously sought to develop the claim through 
contact with the veteran at her known address at each stage 
of the appeal.  

The veteran was also contacted for a medical examination.  
Her situation is clearly different from that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  The record does not confirm 
that correspondence addressed to the veteran by the RO 
pursuant to the 1998 remand has been returned as undelivered.  
38 C.F.R. § 3.1(q).  The Board observes that the veteran was 
advised by the RO supplemental statement of the case of the 
significance of failing to cooperate in that she was told 
evidence that could be material to the outcome was not 
available for consideration.  The veteran's failure to 
respond to this in any manner to indicate she might have had 
good cause for not reporting allows the Board to reasonably 
conclude that none existed.  Although none of the recent RO 
correspondence was returned as undelivered, the 
representative has not offered any information indicating 
that the veteran's current address has changed or that 
telephone contact was attempted.  The record does not show 
she responded or otherwise advised the representative of a 
reason for failing to cooperate.

The RO in February 1998 addressed a letter to the veteran at 
her last known address in Woodbridge, Virginia to obtain 
information regarding medical treatment for the skin since 
service.  A medical examination request form dated in June 
1998 showed the same address for the veteran.  There is an 
undated report of contact of record that shows no phone 
listing for the veteran at the address of record or in the 
surrounding area.  The claims file was transferred to the 
Roanoke VARO in late 1998.  The RO in May 1999 sent another 
development letter to the Woodbridge address.  The same 
letter was sent to the veteran at a Burke, Virginia address 
in June 1999.  Another examination was ordered in August 
1999.  Information on file shows that she did not report for 
the examination.  The RO in December 1999 issued a 
supplemental statement of the case to the veteran at her 
Burke, Virginia address.  Therein it was noted that she 
failed to report for a scheduled examination in October 1999.  
The representative in March 2000 did not offer any reason for 
the veteran's failure to report for the examination.  

The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's initial rating claim require that her claim be 
decided on the evidence of record.  The distinction between 
treatment of initial compensation claims and other claims 
such as a claim for increase is clear in the regulation.  The 
Board is bound in its decisions by VA regulations but not 
manual provisions.  38 C.F.R. § 19.5.  

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence from the 
representative to suggest that the veteran's whereabouts are 
unknown or that she is at another address.  She did not 
report for an examination and did not respond to a request 
for medical information.  As noted previously neither she nor 
her representative has offered any reason for the failure to 
cooperate.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  The 
argument could be made that her inaction to all requests from 
the RO to develop facts pertinent to the claim is evidence 
that she has abandoned the claim.  38 C.F.R. § 3.158.  
However, the Board is obligated to decide the claim on the 
record.

The veteran's service medical records showed the first 
reference to skin complaints in late 1988 and that eczema was 
the assessment at that time for limited breast and elbow 
involvement.  The assessment was eczema and questioned 
allergy when she was seen again several months later in mid 
1989 and given an ointment for upper body skin complaints.  
As it progressed to the legs it was assessed as atopic 
dermatitis and again after a dermatology consultation in late 
1989 when she was found with hyperpigmented scaly plaques of 
the extremities and trunk.  

The service medical records document several flare-ups of 
atopic dermatitis through mid 1990.  She was seen several 
times in 1991 to obtain medication.  In July 1991 she 
complained of worsening symptoms in the previous month.  
There was antecubital fossa and axillary involvement.  When 
she was seen initially in June 1992 it was noted she had no 
lesions at present and it was felt her history and findings 
were not consistent with the diagnosis.  Several days later 
she was seen again and assessed with atopic dermatitis 
controlled with medication.  It was noted she had been 
completely asymptomatic for the past year and currently had 
minimal hypopigmented lesions on both antecubital areas and 
popliteal fossa.  In late 1992 the same areas were 
symptomatic and the assessment was atopic dermatitis by 
history, papular.  It was noted she had been counseled 
regarding her nondeployability related to moderate to severe 
flares of atopic dermatitis.

On her initial VA compensation application for atopic 
dermatitis in early 1993 she did not report any treatment 
since service.  VA rating action in early 1993 was for 
vocational rehabilitation purposes only.  The decision shows 
that the service medical records were reviewed.  It was 
determined that atopic dermatitis was not 20 percent or more 
disabling.

On VA examination in late 1993 it was reported that the 
veteran was well until 1989 when she developed scaly pruritic 
patches over all parts of the body including the axillae with 
boils.  It was reported that she had multiple dermatology 
referrals and skin biopsy that revealed atopic dermatitis and 
that creams were prescribed.  

The examiner reported normal skin at present, a normal axilla 
examination and negative evidence of the above description.  
The diagnosis was history of atopic dermatitis.

The RO in March 1994 granted service connection for atopic 
dermatitis.  The disability was rated noncompensable (0 
percent) under Diagnostic Code 7806 criteria based in 
essence, upon the recent examination.  There was a brief 
summary of the manifestations in service. 

The veteran reported in her substantive appeal that she had 
been seen for skin outbreaks.  She mentioned rashes, drainage 
and itching.  That the disability was more pronounced on a 
seasonal basis was argued by the representative at the Board 
hearing.  At the hearing she said the disorder was more 
pronounced in the summer months and involved the chest, back 
of the leg and the arms.  She also reported monthly flare-ups 
with itching that she treated with over-the-counter- 
medication.  The Board took this into account when it 
remanded the case in early 1998.

The extensive record of treatment in service is supplemented 
by VA examination, hearing testimony and written argument.  
It includes sufficient information regarding the disability 
to apply current rating criteria and arrive at an informed 
determination of the veteran's impairment from the 
disability.  The veteran was examined in late 1993.  She has 
indicated that her skin disorder was worse in the summer, and 
she testified that she was having regular exacerbations that 
were self-treated.  

The rating under Diagnostic Code 7806 assesses, essentially, 
the presence of ulceration, exfoliation or crusting, itching, 
the surface area affected and systemic or nervous 
manifestations, repugnance or disfigurement as primary rating 
criteria for the ratings from 0 to 50 percent.  The veteran 
has been provided the rating criteria.  
The Board finds the current rating scheme as applied by the 
RO is appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21.  

Applying the probative evidence to the rating criteria leads 
the Board to conclude that an increased initial evaluation is 
warranted.  The skin disorder, overall, appears to reflect no 
more disability than the corresponding percentage evaluation 
under Code 7806 of 10 percent would contemplate.  The rating 
scheme applied does not require a mechanical application of 
the schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 10 percent evaluation for the 
atopic dermatitis with generalized itching and involvement of 
more appreciable manifestations in service.  The skin 
disorder as described in detail in service over several years 
and in hearing testimony appears appreciably more symptomatic 
than as shown on the VA examination.  The service medical 
records showed continued treatment to within several months 
of her discharge and she filed the VA compensation claim 
about a month after service.

However, that the VA examination showed a quiescent disorder 
would be expected given seasonal factors.  The Board must 
assign the rating based on the entire record.  Overall, the 
record does reflect a disability that more nearly 
approximates the criteria for a 10 percent evaluation.  For 
example the reports which cover treatment during the summer 
months in service did not appear to reflect a disability 
manifested by itching and exudation over an extensive area.  
However the Board is unable to find that more disabling 
manifestations consistent with the criteria for a 30 percent 
evaluation were more nearly approximated.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
medical history of treatment for the atopic dermatitis.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has not 
considered extraschedular rating criteria.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  Her work history was 
discussed at the Board hearing and she has not added any 
other pertinent information to the record.  At that time she 
was a student and working part-time.  She said the disability 
would, in essence, affect her attention. 

The current schedular criteria for the period of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of her atopic dermatitis.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

An initial disability rating of 10 percent for atopic 
dermatitis is granted, subject to the regulations governing 
the payment of monetary awards.


		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

 

